  Case 16-13209         Doc 53     Filed 04/10/19 Entered 04/10/19 09:31:07              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-13209
         JUAN M. DIAZ
         BELKIS M. DIAZ
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/19/2016.

         2) The plan was confirmed on 08/15/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/28/2017, 03/20/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 03/11/2019.

         6) Number of months from filing to last payment: 32.

         7) Number of months case was pending: 36.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-13209       Doc 53        Filed 04/10/19 Entered 04/10/19 09:31:07                      Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $27,356.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                    $27,356.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $2,253.64
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,202.69
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $3,456.33

Attorney fees paid and disclosed by debtor:                  $190.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
AMERICAN INFOSOURCE              Unsecured         800.00          0.00             0.00           0.00        0.00
CAPITAL ONE BANK USA             Unsecured         338.00        338.63           338.63           0.00        0.00
CAPITAL ONE BANK USA             Unsecured         368.00        411.00           411.00           0.00        0.00
CAVALRY SPV I                    Unsecured            NA         399.72           399.72           0.00        0.00
CAVALRY SPV I                    Unsecured            NA         645.64           645.64           0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured            NA       1,268.00         1,268.00           0.00        0.00
COMMONWEALTH EDISON              Unsecured      2,226.00       2,566.40         2,566.40           0.00        0.00
CONTINENTAL FINANCE CO LLC       Unsecured         490.00           NA               NA            0.00        0.00
FEDERAL NATIONAL MTG ASSOC       Secured      320,000.00           0.00      412,791.19            0.00        0.00
FEDERAL NATIONAL MTG ASSOC       Unsecured     59,000.00            NA               NA            0.00        0.00
FEDERAL NATIONAL MTG ASSOC       Secured              NA           0.00             0.00           0.00        0.00
FINGERHUT                        Unsecured      2,369.00            NA               NA            0.00        0.00
FIRST SAVINGS CREDIT CARD        Unsecured         476.00           NA               NA            0.00        0.00
FIRST SAVINGS CREDIT CARD        Unsecured         485.00           NA               NA            0.00        0.00
HSBC                             Unsecured         400.00           NA               NA            0.00        0.00
HSBC                             Unsecured         646.00           NA               NA            0.00        0.00
IL DEPT OF REVENUE               Priority             NA       2,139.00         2,139.00           0.00        0.00
INSIGHT VISA                     Unsecured         350.00           NA               NA            0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         933.00        932.90           932.90           0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         978.00        978.70           978.70           0.00        0.00
LVNV FUNDING                     Unsecured         821.00        955.41           955.41           0.00        0.00
MERRICK BANK                     Unsecured         517.00        499.64           499.64           0.00        0.00
MERRICK BANK                     Unsecured      1,247.00         916.56           916.56           0.00        0.00
MIDLAND FUNDING                  Unsecured      1,057.00       1,056.90         1,056.90           0.00        0.00
MIDLAND FUNDING                  Unsecured            NA       1,056.90             0.00           0.00        0.00
NICOR GAS                        Unsecured         900.00        464.72           464.72           0.00        0.00
PRA RECEIVABLES MGMT             Unsecured      1,324.00       1,377.74         1,377.74           0.00        0.00
QUANTUM3 GROUP LLC               Unsecured            NA       2,369.33         2,369.33           0.00        0.00
Radiant Cash                     Unsecured      1,250.00            NA               NA            0.00        0.00
SANTANDER CONSUMER DBA CHRY      Secured       32,500.00     37,654.14        37,654.14      16,780.29    3,953.73
SANTANDER CONSUMER DBA CHRY      Unsecured      4,721.00            NA               NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-13209      Doc 53       Filed 04/10/19 Entered 04/10/19 09:31:07                     Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim           Claim         Claim        Principal       Int.
Name                               Class   Scheduled        Asserted      Allowed         Paid          Paid
SPRINT NEXTEL                  Unsecured      1,950.00         1,570.22      1,570.22           0.00        0.00
VERVE                          Unsecured         498.00             NA            NA            0.00        0.00
WHITFORD BROOK FUNDING TRUST   Unsecured      3,904.00              NA            NA            0.00        0.00
WHITFORD BROOK FUNDING TRUST   Secured        5,363.00         6,593.51      2,704.08      2,704.08      461.57


Summary of Disbursements to Creditors:
                                                             Claim            Principal                Interest
                                                           Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                               $412,791.19                $0.00                  $0.00
      Mortgage Arrearage                                   $0.00                $0.00                  $0.00
      Debt Secured by Vehicle                         $40,358.22           $19,484.37              $4,415.30
      All Other Secured                                    $0.00                $0.00                  $0.00
TOTAL SECURED:                                       $453,149.41           $19,484.37              $4,415.30

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00                $0.00                $0.00
       Domestic Support Ongoing                               $0.00                $0.00                $0.00
       All Other Priority                                 $2,139.00                $0.00                $0.00
TOTAL PRIORITY:                                           $2,139.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                           $16,751.51                   $0.00                $0.00


Disbursements:

       Expenses of Administration                             $3,456.33
       Disbursements to Creditors                            $23,899.67

TOTAL DISBURSEMENTS :                                                                         $27,356.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-13209         Doc 53      Filed 04/10/19 Entered 04/10/19 09:31:07                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/10/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
